DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/4/22 has been entered.

Response to Arguments
Applicant's arguments and amendments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18 and 20 are rejected under 35 USC 103 as being unpatentable over US9097804 ("Silver") in view of "A ToF-camera as a 3D Vision Sensor for Autonomous Mobile Robotics" ("Francis").

Claim 1
Silver discloses a collision avoidance system (col. 15 lines 46-53), comprising: 
a three-dimensional camera configured to mount on a front side of a mobile asset at a downward incline that causes a portion of a ground or floor in front of the mobile asset to be included in a field of view of the three-dimensional camera, the three-dimensional camera (col. 6 lines 7-21, detection of ground, Fig. 5, tiltable mount, col. 9 lines 46-51 comprising: 
an emitter component configured to emit light pulses into a space in front of the mobile asset (col. 6 lines 7-21: pulsed laser); 
a photo-sensor component comprising an array of pixels, wherein respective pixels of the array of pixels are configured to convert a subset of the light pulses received from surfaces within the space to electrical energy proportional to the subset of the light pulses received at the pixels (col. 6 lines 7-21: detector array); and 
a distance determination component (col. 11 lines 47-55, col. 12 lines 39-45);
a control output component configured to generate a control output, wherein the control output is configured to initiate a safety action that alters operation of the mobile asset to mitigate a collision with the obstacle (col. 7 lines 3-22).
Silver fails to disclose the distance determination component configured to: determine, based on analysis of the electrical energy, measured distance values dso representing first distances from the respective pixels to the corresponding points within the space in front of the mobile asset along optical axes of the pixels, and determining calculated distance values dvo representing second distances from the points within the space to the mobile asset along lines substantially parallel to a slope of the ground or floor based on the measured distance values dso, field of view angles B of the respective pixels representing angles between the respective pixels' optical axes and an upper boundary of the field of view of the three dimensional camera, and an inclination angle a of the three-dimensional camera relative to horizontal; and a control output generated in response to a determination that at least a subset of the calculated distance values dvo satisfy a defined criterion indicative of a presence of an obstacle within a protective field of the three-dimensional camera. However, Silver does disclose a distance determination component and generating a control output configured to initiate a safety action that alters operation of the mobile asset to mitigate a collision with the obstacle (col. 7 lines 3-22, col. 11 lines 47-55, col. 12 lines 39-45). Furthermore, Francis teaches: 
the distance determination component configured to determine, based on analysis of the electrical energy, measured distance values dso representing first distances from the respective pixels to the corresponding points within the space in front of the mobile asset along optical axes of the pixels (page 8 The ToF camera data are converted into Cartesian coordinates for the grid mapping using the following transformation, x = r ´ cos(q -y )´ cosg (21) y = r ´ cos(q -y )´ sing (22) z = [r ´ sin(q -y ) + h] (23) where x is the distance in front of the AGV [mm], y is the distance left of the AGV’s midpoint [mm], z is the height above the AGV’s ground level [mm], θ is the elevation from the camera midpoint [degrees], γ is the azimuth from the camera midpoint [degrees], ψ is the downwards camera tilt [degrees] and h is the camera height above the ground from the centre of the receiver [mm]., Fig. 13), 
the distance determination component configured to determine calculated distance values dvo representing second distances from the points within the space to the mobile asset along lines substantially parallel to a slope of the ground or floor based on the measured distance values dso, field of view angles B of the respective pixels representing angles between the respective pixels' optical axes and an upper boundary of the field of view of the three dimensional camera, and an inclination angle a of the three-dimensional camera relative to horizontal (page 8 The ToF camera data are converted into Cartesian coordinates for the grid mapping using the following transformation, x = r ´ cos(q -y )´ cosg (21) y = r ´ cos(q -y )´ sing (22) z = [r ´ sin(q -y ) + h] (23) where x is the distance in front of the AGV [mm], y is the distance left of the AGV’s midpoint [mm], z is the height above the AGV’s ground level [mm], θ is the elevation from the camera midpoint [degrees], γ is the azimuth from the camera midpoint [degrees], ψ is the downwards camera tilt [degrees] and h is the camera height above the ground from the centre of the receiver [mm]., Fig. 13); and 
a control output generated in response to a determination that at least a subset of the calculated distance values dvo satisfy a defined criterion indicative of a presence of an obstacle within a protective field of the three-dimensional camera (Fig. 27, page 8 The ToF camera data are converted into Cartesian coordinates for the grid mapping using the following transformation, x = r ´ cos(q -y )´ cosg (21) y = r ´ cos(q -y )´ sing (22) z = [r ´ sin(q -y ) + h] (23) where x is the distance in front of the AGV [mm], y is the distance left of the AGV’s midpoint [mm], z is the height above the AGV’s ground level [mm], θ is the elevation from the camera midpoint [degrees], γ is the azimuth from the camera midpoint [degrees], ψ is the downwards camera tilt [degrees] and h is the camera height above the ground from the centre of the receiver [mm]., Fig. 13).
Silver and Francis both disclose systems of collision avoidance for a vehicle based on the use of a three-dimensional camera. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Silver to include the teaching of Francis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Silver and Francis would have made obvious and resulted in the subject matter of the claimed invention, specifically the distance determination component configured to: determine, based on analysis of the electrical energy, measured distance values dso representing first distances from the respective pixels to the corresponding points within the space in front of the mobile asset along optical axes of the pixels, and determining calculated distance values dvo representing second distances from the points within the space to the mobile asset along lines substantially parallel to a slope of the ground or floor based on the measured distance values dso, field of view angles B of the respective pixels representing angles between the respective pixels' optical axes and an upper boundary of the field of view of the three dimensional camera, and an inclination angle a of the three-dimensional camera relative to horizontal; and a control output generated in response to a determination that at least a subset of the calculated distance values dvo satisfy a defined criterion indicative of a presence of an obstacle within a protective field of the three-dimensional camera.

Claim 2
Silver discloses wherein the mobile asset is at least one of an automated guided vehicle (AGV), an autonomous mobile robot (AMR), a mobile industrial machine, an automated warehouse, an automated car, an automated amusement park ride, or a non-autonomous vehicle (claim 10: vehicle in an autonomous operation mode).

Claim 4
Silver discloses wherein the distance determination component determines the calculated distance value dvo for a pixel, of the pixels, based on a product of the measured distance value dso for the pixel and a cosine of a sum of the field of view angle beta for the pixel and the inclination angle alpha (col. 13 lines 55-65) 

Claim 5
Silver discloses wherein
the control output component is configured to generate the control output further in response to determining that at least the subset of the calculated distance values dvo that satisfy the defined criterion are associated with pixels that are within a section of the array of pixels corresponding to the protective field of the three- dimensional camera (col. 1 lines 16-26), and 
the collision avoidance system further comprises a level component (col. 1 lines 16-26) configured to: 
measure a direction of inclination and a degree of inclination of the mobile asset (col. 1 lines 16-26, Fig. 1), and 
initiate an adjustment of the protective field based on the direction of inclination and the degree of inclination (col. 1 lines 16-26).

Claim 6
Silver discloses a diagnostic component configured to initiate a diagnostic sequence that verifies accuracies of the measured distance values dso (col. 12 lines 39-45 As described above, if the scan data are acquired by a LIDAR device, the plurality of points in the environment of the vehicle may be represented by the LIDAR device in terms of azimuth and elevation angles, in addition to range, which can be converted to (X, Y, Z) point data relative to a local coordinate frame attached to the vehicle 500 as described above. Thus, the scan data received at the computing device may include range information indicative of respective horizontal distances between given points and height information indicative of respective vertical distances between the given points., Fig. 5), wherein:
the light pulses are first light pulses (col. 6 lines 7-21), 
the subset of the light pulses are a first subset of the light pulses (col. 6 lines 7-21), 
the electrical energy is first electrical energy (col. 6 lines 7-21), 
the emitter component is configured to, during the diagnostic sequence, emit second light pulses into the space in front of the mobile asset while no obstacles are present in the space (col. 6 lines 7-21), 
the photo-sensor component is configured to, during the diagnostic sequence, convert a second subset of the light pulses reflected from the ground or floor and received at a subset of the pixels corresponding to the ground or floor to second electrical energy proportional to the second subset of the light pulses (col. 6 lines 7-21), 
the distance determination component is configured to determine measured distance values dso associated with respective pixels of the subset of the pixels corresponding to the ground or floor based on analysis of the second electrical energy (col. 6 lines 7-21, col. 11 lines 47-55, col. 12 lines 39-45),
compare the measured distance values dsg with expected values of dsg for the respective pixels of the subset of pixels (col. 12 lines 39-45 As described above, if the scan data are acquired by a LIDAR device, the plurality of points in the environment of the vehicle may be represented by the LIDAR device in terms of azimuth and elevation angles, in addition to range, which can be converted to (X, Y, Z) point data relative to a local coordinate frame attached to the vehicle 500 as described above. Thus, the scan data received at the computing device may include range information indicative of respective horizontal distances between given points and height information indicative of respective vertical distances between the given points., Fig. 5); and 
in response to determining that a number of the measured distance values dsg greater than a defined threshold number deviate from their corresponding expected values of dsg in excess of a defined tolerance, instruct the control output component to initiate another control output that places the mobile asset in a safe state (col. 7 lines 3-22). 

Claim 7
Silver discloses wherein the distance determination component is configured to determine the expected values of dsg corresponding to the respective pixels of the subset of the pixels based on a height h, of the three- dimensional camera from the ground or floor, the field of view angles beta of the respective pixels of the subset of the pixels, and the inclination angle a of the three- dimensional camera (col. 12 lines 39-45 As described above, if the scan data are acquired by a LIDAR device, the plurality of points in the environment of the vehicle may be represented by the LIDAR device in terms of azimuth and elevation angles, in addition to range, which can be converted to (X, Y, Z) point data relative to a local coordinate frame attached to the vehicle 500 as described above. Thus, the scan data received at the computing device may include range information indicative of respective horizontal distances between given points and height information indicative of respective vertical distances between the given points., Fig. 5).

Claim 8
Silver discloses wherein the safety action is at least one of a divergence of the mobile asset's path of travel, a slowing of the mobile asset, or a stoppage of the mobile asset (col. 7 lines 3-22).

Claim 9
Silver discloses wherein the three-dimensional camera is configured to mount to the mobile asset using a gimbal stabilizer that maintains a consistent average inclination angle alpha of the three-dimensional camera (Fig. 5).

Claim(s) 10, 12, 13, 14, 15, 16, 17, 18, and 20
Claim(s) 10, 12, 13, 14, 15, 16, 17, 18, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 4, 5, 5, 6, 7, 8, 1 and 4, respectively, and is/are rejected under the same grounds.

Claims 3, 11 and 19 are rejected under 35 USC 103 as being unpatentable over Silver in view of Francis, in further view of US20180237006 ("Ishii").

Claim 3
Silver fails to explicitly disclose wherein the defined criterion specifies that the control output is to be generated if a number of pixels having associated calculated distance values dvo that are less than a minimum safe distance exceeds a defined threshold number of pixels. However, Silver does disclose generating the control output to avoid an obstacle (col. 7 lines 3-22). Furthermore, Ishii teaches a collision avoidance system, wherein the defined criterion specifies that the control output is to be generated if a number of pixels having associated calculated distance values dvo that are less than a minimum safe distance exceeds a defined threshold number of pixels (0054 determine whether the vehicle 1A is in the normal state on the basis of whether a sensing result (an image) meeting predetermined criteria has been obtained. For instance, the determination unit 130 compares a result of statistical processing of each pixel value of an image obtained by the obtaining unit 110A from the image sensor with a threshold to identify whether a sensing result meeting predetermined criteria has been obtained.).
	Silver and Ishii both disclose vehicle collision avoidance systems utilizing pixel measurements. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Silver to include the teaching of Ishii since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Silver and Ishii would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the defined criterion specifies that the control output is to be generated if a number of pixels having associated calculated distance values dvo that are less than a minimum safe distance exceeds a defined threshold number of pixels.

Claim(s) 11 and 19 
Claim(s) 11 and 19 recite(s) subject matter similar to that/those of claim(s) 3 and is/are rejected under the same grounds.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663